DETAILED ACTION

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 19-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub: 2014/0285476 A1) in view of Xu (US Pub: 2016/0188079 A1).
 	As to claim 1, Cho discloses a terminal device control (i.e. Cho discloses a bending sensor in figure 14-15 and 36 embodiments which senses the rotation motion of the different state of first body on a mobile device which is able to change configuration due to display bending) (see Fig. 14-15, 36, [0126-0130], [0214-0215]) method, wherein a terminal device is equipped with a flexible display (i.e. the display 
 	a bending behavior of the flexible display occurs, determining a bending parameter of the flexible display (i.e. the bending sensor of Cho determines a parameter for the device 110 in figure 14 and device 3230 in figure 36 where the rotation of the hardware takes place) (see Fig. 14, [0129], Fig. 36, [0215]), wherein the bending parameter comprises at least one of a bending time parameter, a bending location parameter, a bending direction parameter, and a bending degree parameter, the bending time parameter is used to indicate a time at which the bending behavior of the flexible display occurs, the bending location parameter is used to indicate a location at which the bending behavior of the flexible display occurs, the bending direction parameter is used to indicate a direction in which the bending behavior of the flexible display occurs, and the bending degree parameter is used to indicate a degree of the bending behavior of the flexible display (i.e. the device as seen in figure 14-15 uses the bending direction and location of the device where the flexible display is shown to be foldable and thereby must adjust the displace parameter accordingly) (See Fig. 13-14, [0115-0129]); and 
 	adjusting a user interface (UI) of the flexible display based on the bending parameter, or generating, based on the bending parameter, a command corresponding to a first application (i.e. since the system of Cho shows a display for the flexible unit that contains a user interface that is capable of display 3D image, the system is able to adjust a user interface face on the bending parameter to adjust to the mode of the photography application) (see Fig. 36, [0212-0215]).

 	Xu explicitly teaches detecting a bending behavior, after the bending behavior of the flexible display is detected, determining a bending parameter (i.e. as seen in figure 1 and 2 embodiment Xu, the system and method of Xu defines that detection of the bending behavior of the flexible display in step S10 and arrives at the bending parameter of the display device after processing the first and second input pressure value, this means that the bending behavior is detected first and a bending parameter is later determined which is sited as the curvity of the foldable screen) (see Fig. 1-2, [0034-0035]).
  	Since Both Cho and Xu teaches a bending detection system for a flexible display system, they are analogous in having the same field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the actual method of enumeration of bending parameter of Xu, in the order detection display modification of Cho, in order to reduce the invention into practice with actual electronic signal input design that allows the computer to register state changes in the bending of the flexible display (see Xu, [0035]).

 	a processor, wherein the processor (i.e. the device in figure 36 is a computing unit having a processor) (see Fig. 36, [0300]) is configured to: 
 	when a bending behavior of the flexible display occurs, determine a bending parameter of the flexible display (i.e. the bending of display is detect as a rotation which changes the display layout) (see Fig. 14, [0129], Fig. 36, [0215]), wherein the bending parameter comprises at least one of a bending time parameter, a bending location parameter, a bending direction parameter, and a bending degree parameter, the bending time parameter indicates a time at which the bending behavior of the flexible display occurs, the bending location parameter indicates a location at which the bending behavior of the flexible display occurs, the bending direction parameter indicates a direction in which the bending behavior of the flexible display occurs, and the bending degree parameter indicates a degree of the bending behavior of the flexible display (i.e. the device as seen in figure 14-15 uses the bending direction and location of the device where the flexible display is shown to be foldable and thereby must adjust the displace parameter accordingly) (See Fig. 13-14, [0115-0129]); and 
 	adjust a user interface (UI) of the flexible display based on the bending parameter, or generate, based on the bending parameter, a command corresponding to a first application (i.e. since the system of Cho shows a display for the flexible unit that 
 	However, Cho is silent with respect to detecting a bending behavior, after the bending behavior of the flexible display is detected, determining a bending parameter (i.e. Cho uses a processor based determination of the parameter for different display configuration based on bending detection, and do not explicitly define the order of detection of behavior versus creating a parameter, however an artisan at the time the invention was made would have known that the operation of modern electronic processor requires that bending signal be first detection and parameter set by the processor, necessary occurs after the signal behavior take shape).
 	Xu explicitly teaches detecting a bending behavior, after the bending behavior of the flexible display is detected, determining a bending parameter (i.e. as seen in figure 1 and 2 embodiment Xu, the system and method of Xu defines that detection of the bending behavior of the flexible display in step S10 and arrives at the bending parameter of the display device after processing the first and second input pressure value, this means that the bending behavior is detected first and a bending parameter is later determined which is sited as the curvity of the foldable screen) (see Fig. 1-2, [0034-0035]).
 	Therefore, the combination of Cho and Xu teaches the claimed limitation of claim 19.
 	As to claim 28, Cho teaches a non-transitory computer-readable storage medium comprising instructions which, when executed by a terminal, cause the terminal to carry 
 	when a bending behavior of the flexible display occurs, determining a bending parameter of the flexible display, wherein the bending parameter comprises at least one of a bending time parameter, a bending location parameter, a bending direction parameter, and a bending degree parameter, wherein the bending time parameter indicates a time at which the bending behavior of the flexible display occurs, the bending location parameter is used to indicate a location at which the bending behavior of the flexible display occurs, the bending direction parameter is used to indicate a direction in which the bending behavior of the flexible display occurs, and the bending degree parameter is used to indicate a degree of the bending behavior of the flexible display (i.e. the device as seen in figure 14-15 uses the bending direction and location of the device where the flexible display is shown to be foldable and thereby must adjust the displace parameter accordingly) (See Fig. 13-14, [0115-0129]);and 
 	adjusting a user interface (UI) of the flexible display based on the bending parameter, or generating, based on the bending parameter, a command corresponding to a first application (i.e. since the system of Cho shows a display for the flexible unit that contains a user interface that is capable of display 3D image, the system is able to adjust a user interface face on the bending parameter to adjust to the mode of the photography application) (see Fig. 36, [0212-0215]).

 	Xu explicitly teaches detecting a bending behavior, after the bending behavior of the flexible display is detected, determining a bending parameter (i.e. as seen in figure 1 and 2 embodiment Xu, the system and method of Xu defines that detection of the bending behavior of the flexible display in step S10 and arrives at the bending parameter of the display device after processing the first and second input pressure value, this means that the bending behavior is detected first and a bending parameter is later determined which is sited as the curvity of the foldable screen) (see Fig. 1-2, [0034-0035]).
 	Therefore, the combination of Cho and Xu teaches the claimed limitation of claim 28.
 	As to claim 2, Cho teaches the method according to claim 1, wherein adjusting the user interface (UI) of the flexible display based on the bending parameter comprises: if it is determined, based on the bending parameter, that a UI element at a first location of the flexible display is in an extruded state or in a stretched state, adjusting configuration information of the UI element at the first location based on a 
	As to claim 3, Cho teaches the method according to claim 1, wherein adjusting the user interface (UI) of the flexible display based on the bending parameter comprises: presenting the UI based on the bending parameter and first mapping relationship information, wherein the first mapping relationship information comprises a correspondence between a plurality of bending parameters and a plurality of UIs (i.e. as seen in figures 46 and 47 the display unit on the mobile camera device change state based on the bending of the display unit and fit the interface 3210 accordingly which allow the preview of the image being tracked by the camera to fit the adjusted UI as seen in figure 46 and 47, which shows a plurality of user interface element 3220 which is switchable by the user in the icons and toggle switches) (see Fig. 46, 47, [0286-0294]).
	As to claim 4, Cho teaches the method according to claim 3, wherein the first mapping relationship information comprises a correspondence between a plurality of bending direction parameters and a plurality of UIs; and wherein presenting the UI based on the bending parameter and first mapping relationship information comprises: presenting the UI based on the bending direction parameter and the first mapping relationship (i.e. as seen in figures 43-47 the display units on the mobile camera device 
	As to claim 5, Cho teaches the method according to claim 1, wherein before generating, based on the bending parameter, the command corresponding to the first application, the method further comprises: sending the bending parameter to at least one application, wherein the at least one application comprises the first application; and wherein generating, based on the bending parameter, the command corresponding to the first application comprises: generating, based on the bending parameter and a second mapping relationship, the command corresponding to the first application (i.e. as seen in figures 43-47 the engagement of a camera device and the plurality of UI as presented in figure 46 demonstrate the bending parameters changed the mapping relationship in the camera application to allow for previewing of images in the correct unit after the bending takes place, which uses both the right side bending sensor as well as the left side which is able to preview the image in both of the sub-unit ) (see Fig. 43-47, [0266-0296]).
	As to claim 6, Cho teaches the method according to claim 5, wherein the second mapping relationship comprises a correspondence between a plurality of bending parameters and a plurality of applications; and wherein generating, based on the bending parameter, a command corresponding to a first application comprises: generating a triggering command of the first application based on the bending 
	As to claim 7, Cho teaches the method according to claim 5, wherein the second mapping relationship comprises a correspondence between a plurality of bending parameters and a plurality of commands of the first application; and wherein generating, based on the bending parameter, the command corresponding to the first application comprises: generating, based on the bending parameter and the second mapping relationship information, a first command corresponding to the first application (i.e. as seen in figures 43-47 the engagement of device unit having a bending parameter that change the display from normal mode to self-image capturing mode) (see Fig. 43-47, [0266-0296]).
 	As to claim 9, Cho teaches the method according to claim 1, wherein determining the bending parameter of the flexible display comprises: measuring a relative location between a first rigid display and a second rigid display by using a first sensor, wherein the flexible display is located between the first rigid display and the second rigid display, and hardness of each rigid display is greater than hardness of the flexible display; and determining the bending parameter based on the relative location (i.e. the device and the plurality of UI as presented in figure 34 demonstrate the bending parameters changed the mapping relationship in the camera  where the right side and left side are rigid while the middle display unit is able to by flexible due to the connecting elements 3410 and 3420 ) (see Fig. 34, [0202-0206]).

	As to claim 21, Cho teaches the terminal device according to claim 19, wherein the processor is configured to: present the UI based on the bending parameter and first mapping relationship information, wherein the first mapping relationship information comprises a correspondence between a plurality of bending parameters and a plurality of UIs (i.e. as seen in figures 43-47 the engagement of a camera device and the plurality of UI as presented in figure 46 demonstrate the bending parameters changed the mapping relationship in the camera application to allow for previewing of images in the correct unit after the bending takes place, which uses both the right side bending sensor as well as the left side which is able to preview the image in both of the sub-unit, where the triggering event happens when the display is moved to the rotated position which selects the self-image capturing and normal image capturing from the display units) (see Fig. 42-47, [0266-0296]).

	As to claim 23, Cho teaches the terminal device according to claim 19, wherein the terminal device further comprises: a transceiver, configured to: before the processor generates, based on the bending parameter, the command corresponding to the first application, send the bending parameter to at least one application, wherein the at least one application comprises the first application, wherein the processor is configured to: generate, based on the bending parameter and a second mapping relationship, the command corresponding to the first application (i.e. as seen in figures 46 and 47 the display unit on the mobile camera device change state based on the bending of the display unit and fit the interface 3210 accordingly which allow the preview of the image being tracked by the camera to fit the adjusted UI as seen in figure 46 and 47, which shows a plurality of user interface element 3220 which is switchable by the user in the icons and toggle switches) (see Fig. 46, 47, [0286-0294])

	As to claim 25, Cho teaches the terminal device according to claim 23, wherein the second mapping relationship comprises a correspondence between a plurality of bending parameters and a plurality of commands of the first application; and the processor is configured to: generate, based on the bending parameter and the second mapping relationship information, a first command corresponding to the first application (i.e. as seen in figures 42-47 the engagement of a camera device and the plurality of UI as presented in figures 42-46 demonstrate the bending parameters changed the mapping relationship in the camera application to allow for previewing of images in the correct unit after the bending takes place, which uses both the right side bending sensor as well as the left side which is able to preview the image in both of the sub-unit, where the triggering event happens when the display is moved to the rotated position which selects the self-image capturing and normal image capturing from the display units) (see Fig. 42-47, [0266-0296]).
	As to claim 27, Cho teaches the terminal device according to claim 19, wherein the processor is configured to: measure a relative location between a first rigid display and a second rigid display by using a first sensor, wherein the flexible display is located .

 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho of Xu as applied to claims 1 and 19, and further in view of Kim (US Pub: 2015/0193068 A1).
 	As to claim 8, Cho and Xu teaches the method according to claim 1, wherein before determining the bending parameter of the flexible display, the method further comprises: but do not teach obtaining force distribution information of the flexible display and/or capacitance distribution information of the flexible display; and wherein determining the bending parameter of the flexible display comprises: determining the bending parameter based on the force distribution information and/or the capacitance distribution information.   
 	Kim teaches teach obtaining force distribution information of the flexible display and/or capacitance distribution information of the flexible display; and the determining a bending parameter of the flexible display comprises: determining the bending parameter based on the force distribution information and/or the capacitance distribution information (i.e. Kim teaches the capacitance distribution which is detect in the flexible display for touch sensitive electronic device of figure 1) (see Fig. 1-3, [0054-0057]).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the capacitance distribution compensation method of Kim in the overall bending display method of Cho, in order to allow to precise force sensing in the overall device to increase precision of detection (see Kim, [0018-0022]). 
	As to claim 26, Cho, Xu and Kim teaches the terminal device according to claim 19, wherein the transceiver is further configured to: before the processor determines the .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 19-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 23, 2021